Exhibit 10.5

AMBAC ASSURANCE CORPORATION

NOTE GUARANTY INSURANCE POLICY

Policy No. AB1053BE

 

Insured Party:

   The Indenture Trustee (as defined herein) for the benefit of the Holders (as
defined herein) of the UPFC Auto Receivables Trust 2006-B Asset-Backed Class A
Notes, issued pursuant to the Indenture.

Insured Obligations:

   To the extent set forth herein, the aggregate interest on and the aggregate
outstanding principal balance of all Class A Notes owned by Holders, such
principal amount not to exceed in the aggregate $250,000,000.

Policy Claim Amounts:

   (i) With respect to each Distribution Date, the excess, if any, without
duplication, of (a) the Scheduled Payments minus (b) the sum of, without
duplication: (w) all amounts of Available Funds for the related Collection
Period, (x) Additional Funds Available, if any, for such Distribution Date, (y)
all other funds on deposit in the Collection Account, the Note Distribution
Account, the Spread Account and any other Trust Accounts available for payment
of Scheduled Payments on the Class A Notes on such Distribution Date and (z) any
other amounts available pursuant to the Basic Documents to pay the Scheduled
Payments on such Distribution Date, in each case to the extent available in
accordance with the priorities set forth in the Indenture and the Sale and
Servicing Agreement, and (ii) with respect to any Preference Payment Date,
Preference Amounts; provided, however, that the aggregate amount of all such
Preference Amounts shall be subject to the limitations in such definition;
provided, further, that in no event shall the aggregate amount payable by the
Insurer under this Policy exceed the Maximum Insured Amount.

For consideration received, AMBAC ASSURANCE CORPORATION, a Wisconsin domiciled
stock insurance corporation (“Ambac” or the “Insurer”), in consideration of the
payment of the insurance premium payable with respect hereto, hereby
unconditionally and irrevocably guarantees, subject only to (i) proper
presentation of a Notice in accordance with the terms of this Note Guaranty
Insurance Policy (together with each and every endorsement, if any, hereto, the
“Policy”) and (ii) the terms of the



--------------------------------------------------------------------------------

Policy, the payment to, or at the direction of, the Indenture Trustee, for the
benefit of the Holders of the Insured Obligations, that portion of the Policy
Claim Amounts which are Due for Payment but are unpaid by reason of Nonpayment.

1. Definitions.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Insurance Agreement or, if not defined therein, in the
Sale and Servicing Agreement, or, if not defined therein, in the Indenture,
without giving effect to any subsequent amendment or modification thereto unless
such amendment or modification has been approved in writing by Ambac. For
purposes of the Policy, the following terms shall have the following meanings:

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Basic Documents” shall mean the Sale and Servicing Agreement, the Certificate
of Trust, the Trust Agreement, the Sale Agreement, the Insurance Agreement, the
Indenture, the Spread Account Agreement and all other documents and certificates
delivered in connection therewith.

“Business Day” shall mean a day other than (a) a Saturday or a Sunday, (b) a day
on which the Insurer is closed or (c) a day on which banking institutions in New
York City, Newport Beach, California, Wilmington, Delaware or in the city in
which the corporate trust office of the Indenture Trustee under the Indenture or
the Owner Trustee under the Trust Agreement is located are authorized or
obligated by law or executive order to be closed.

“Class A Notes” shall mean, collectively, the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes.

“Collection Account” shall mean the account designated as such, established and
maintained pursuant to Section 5.1 of the Sale and Servicing Agreement.

“Distribution Date” shall mean, with respect to each Collection Period, the 15th
day of the following calendar month, or, if such day is not a Business Day, the
immediately following Business Day, commencing January 16, 2007.

 

2



--------------------------------------------------------------------------------

“Due for Payment” shall mean, with respect to any Policy Claim Amounts, such
amount as is due and payable pursuant to the terms of the Indenture.

“Final Scheduled Distribution Date” shall mean, with respect to (i) the
Class A-1 Notes, the December 17, 2007 Distribution Date, (ii) the Class A-2
Notes, the December 15, 2009 Distribution Date and (iii) the Class A-3 Notes,
the August 15, 2012 Distribution Date.

“First Distribution Date” shall mean January 16, 2007.

“Holder” shall mean any registered owner of a Class A Note (other than a United
Party).

“Indenture” shall mean that certain Indenture, dated as of December 1, 2006, by
and between the Issuing Entity and the Indenture Trustee.

“Indenture Trustee” shall mean Deutsche Bank Trust Company Americas, not in its
individual capacity but as trustee under the Indenture, and its successors and
assigns in such capacity.

“Insurance Agreement” shall mean that certain Insurance and Indemnity Agreement,
dated as of December 14, 2006, among the Insurer, the Issuing Entity, UACC, the
Seller and the Indenture Trustee, in regard to the Class A Notes, as such
agreement may be amended, modified or supplemented from time to time.

“Insured Payments” shall mean, (i) with respect to any Distribution Date, the
aggregate amount actually paid by the Insurer to, or at the direction of, the
Indenture Trustee in respect of the amounts set forth in clause (i) of the
definition of Policy Claim Amounts for such Distribution Date and (ii) the
aggregate amount of any Preference Amounts paid by the Insurer on any given
Business Day.

“Insurer” shall mean Ambac, or any successor thereto, as issuer of this Policy.

“Interest Period” means with respect to any Distribution Date (i) for the
Class A-1 Notes, from and including the prior Distribution Date (or in the case
of the first Distribution Date, from and including the Closing Date) to, but
excluding, the current Distribution Date, and (ii) with respect to the Class A-2
Notes and the Class A-3 Notes, from and including the 15th day of the preceding
calendar month (or, in the case of the first Distribution Date, from and
including the Closing Date) to , but excluding, the 15th day of the month of the
current Distribution Date.

“Interest Rate” shall mean, with respect to (i) the Class A-1 Notes, 5.34% per
annum, (ii) the Class A-2 Notes, 5.15% per annum and (iii) the Class A-3 Notes,
5.01% per annum (in the case of the Class A-1 Notes, computed on the basis of a
360-day year and the actual number of days in the related Interest Period and,
in the case of the Class A-2 Notes and the Class A-3 Notes, computed on the
basis of a 360-day year consisting of twelve 30-day months).

 

3



--------------------------------------------------------------------------------

“Issuing Entity” shall mean UPFC Auto Receivables Trust 2006-B, a Delaware
statutory trust.

“Late Payment Rate” shall mean the lesser of (a) the greater of (i) the per
annum rate of interest publicly announced from time to time by Citibank, N.A. as
its prime or base lending rate (any change in such rate of interest to be
effective on the date such change is announced by Citibank, N.A.), plus 2% per
annum and (ii) the then applicable highest rate of interest on the Class A Notes
and (b) the maximum rate permissible under applicable usury or similar laws
limiting interest rates. The Late Payment Rate shall be computed on the basis of
the actual number of days elapsed over a year of 360 days.

“Maximum Insured Amount” shall mean $250,000,000 in respect of principal, plus
interest thereon calculated at the applicable Interest Rate for the Class A
Notes.

“Nonpayment” shall mean, with respect to any Distribution Date, Policy Claim
Amounts which are Due for Payment but have not been paid pursuant to the
Indenture.

“Notice” shall mean the telephonic or telegraphic notice, promptly confirmed in
writing by telecopy substantially in the form of Exhibit A or Exhibit B, as
applicable, to this Policy, the original of which is subsequently delivered by
registered or certified mail, from the Indenture Trustee specifying the amount
of any Policy Claim Amount which shall be due and owing.

“Order” shall have the meaning given such term in Section 8 hereto.

“Person” shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

“Preference Amount” shall mean any interest on or principal of the Class A Notes
which has become Due for Payment, the Nonpayment of which would have been
covered by the Policy, and which was made to a Holder by or on behalf of the
Issuing Entity which has been deemed a preferential transfer and recoverable, or
theretofore recovered, from its Holder pursuant to the Bankruptcy Code in
accordance with a final, nonappealable order of a court of competent
jurisdiction; provided that any Preference Amount that constitutes interest
shall be limited to the amount of interest on the outstanding principal amount
of the Class A Notes (calculated at the Interest Rate for the relevant class of
Class A Notes) accrued as of the last day of the applicable interest accrual
period with respect to the Class A Notes and shall not, in any event, include
any interest on the Class A Notes accrued after such date or any interest on
such interest amount; provided, further, that in no event shall Ambac be
obligated to make any payment in respect to any Preference Amount to the extent
that such payment, when added to all prior payments of Policy Claim Amounts,
would exceed the Maximum Insured Amount.

“Preference Payment Date” shall have the meaning given such term in Section 8
hereto.

 

4



--------------------------------------------------------------------------------

“Reimbursement Amount” shall mean, as of any Distribution Date, the sum of
(x)(i) all Insured Payments paid by Ambac, but for which Ambac has not been
reimbursed prior to such Distribution Date, plus (ii) interest accrued on such
Insured Payments not previously repaid calculated at the Late Payment Rate from
the date the Indenture Trustee, or any other Person at its direction, received
the related Insured Payments or the date such Insured Payments were made, and
(y) without duplication (i) any amounts then due and owing to Ambac under the
Insurance Agreement, the Indenture and the Sale and Servicing Agreement, as
certified to the Indenture Trustee by Ambac plus (ii) interest on such amounts
at the Late Payment Rate.

“Sale Agreement” shall mean the Sale Agreement between UACC and the Seller,
dated as of December 1, 2006, as such Sale Agreement may be amended from time to
time.

“Sale and Servicing Agreement” shall mean that certain Sale and Servicing
Agreement, dated as of December 1, 2006, by and among the Issuing Entity, the
Seller, the Servicer, the Trust Collateral Agent, the Custodian, the Backup
Servicer and the Designated Backup Subservicer, as the same may be amended or
supplemented from time to time.

“Scheduled Payments” shall mean, with respect to any Distribution Date, an
amount equal to the sum of the Noteholders’ Interest Distributable Amount (net
of any interest shortfalls resulting from the application of Relief Act
Shortfalls) and the Noteholders’ First Principal Distributable Amount (other
than the amount specified in clause (2)(b) of the definition thereof) for the
related Distribution Date; provided that Scheduled Payments shall not include
(x) any portion of a Noteholders’ Interest Distributable Amount or of a
Noteholders’ Interest Carryover Amount due to Holders because the Notice in
proper form was not timely received by Ambac, or (y) any portion of a
Noteholders’ Interest Distributable Amount due to Holders representing interest
on any prior unpaid Noteholders’ Monthly Interest Distributable Amount. For the
avoidance of doubt, the Noteholders’ Interest Distributable Amount shall be
determined after giving effect to any prior payments made by Ambac under this
Policy.

“Seller” shall mean UPFC Auto Financing Corporation, a Texas corporation, and
its successors and assigns.

“Servicer” shall mean United Auto Credit Corporation, a California corporation,
and its successors and assigns.

“Spread Account” shall mean the account designated as such, established and
maintained pursuant to the Spread Account Agreement.

“Spread Account Agreement” shall mean the Spread Account Agreement, dated as of
December 14, 2006, among the Insurer, the Indenture Trustee and the Servicer.

“Trust Accounts” shall have the meaning assigned thereto in Section 5.1 of the
Sale and Servicing Agreement.

 

5



--------------------------------------------------------------------------------

“Trust Agreement” shall mean the Trust Agreement dated as of November 17, 2006
between the Seller and Wells Fargo Delaware Trust Company, not in its individual
capacity but solely as Owner Trustee, as amended and restated as of December 14,
2006, as the same may be amended or supplemented from time to time.

“UACC” shall mean United Auto Credit Corporation, a California corporation.

“United Party” shall mean any of the Issuing Entity, the Servicer, UACC, the
Seller and any of their respective Affiliates.

2. Payments under the Policy.

(a) Upon the presentation by the Indenture Trustee to Ambac at Ambac’s principal
office in respect of the applicable Distribution Date of a duly executed Notice,
Ambac will make or cause to be made to the Indenture Trustee, on the guarantee
set forth in the first paragraph of this Policy, payment in an amount equal to
the applicable Policy Claim Amount.

(b) Amounts payable in respect of any Policy Claim Amounts due hereunder, unless
otherwise stated herein, will be distributed by Ambac to, or at the direction
of, the Indenture Trustee, by wire transfer of immediately available funds.
Solely the Indenture Trustee on behalf of the Holders shall have the right to
make a claim for Policy Claim Amounts under this Policy.

(c) Ambac’s payment obligations hereunder with respect to particular Policy
Claim Amounts shall be discharged to the extent funds equal to the applicable
Policy Claim Amounts are paid by Ambac to, or at the direction of, the Indenture
Trustee in accordance with the Indenture Trustee’s requests, whether or not such
funds are properly applied by the Indenture Trustee. Payments of Policy Claim
Amounts shall be made only at the time set forth in this Policy, and no
accelerated Insured Payments shall be made except to the extent that Ambac has
specified an earlier date for payment at its sole option. This Policy does not
insure against loss of any prepayment or other acceleration payment which at any
time may become due in respect of any Insured Obligations, other than at the
sole option of the Insurer, nor against any risk other than Nonpayment,
including failure of the Indenture Trustee to pay any Policy Claim Amounts or
Scheduled Payments due to Holders.

(d) Notwithstanding anything to the contrary set forth herein, in no event shall
the aggregate amount paid by Ambac hereunder exceed the Maximum Insured Amount
hereunder.

3. Presentation of Notice of Non-Payment and Demand.

(a) Notwithstanding any other provision of this Policy but subject to Section 8
hereof with respect to Preference Amounts, the Insurer will pay any Policy Claim
Amounts payable hereunder other than with respect to Preference Amounts to, or
at the direction of, the Indenture Trustee no later than 12:00 noon, New York
City time, on the later of (i) the Distribution Date on which the related Policy
Claim Amount is due for

 

6



--------------------------------------------------------------------------------

payment under the Indenture or (ii) the second Business Day following actual
receipt in New York, New York on a Business Day by the Insurer of a Notice in
the form attached as Exhibit A, appropriately completed and executed by the
Indenture Trustee; provided that, if such Notice is received after 12:00 noon,
New York City time, on such Business Day, it will be deemed to be received
before 12:00 noon on the following Business Day.

(b) If any such Notice is not in proper form or is otherwise insufficient for
the purpose of making a claim under this Policy, it shall be deemed not to have
been received by the Insurer for purposes of this Policy, and the Insurer shall
promptly so advise the Indenture Trustee in writing and the Indenture Trustee
may submit an amended or corrected Notice. If such an amended or corrected
Notice is in proper form and is otherwise sufficient for the purpose of making a
claim under this Policy, it shall be deemed to have been timely received on the
Business Day of such resubmission subject to the proviso in (a) above.

4. Waiver. Ambac hereby waives and agrees not to assert any and all rights to
require the Indenture Trustee to make demand on or to proceed against any
Person, party or security prior to demanding payment under this Policy. For the
avoidance of doubt, Ambac does not waive its right to seek payment of all
Reimbursement Amounts to which it is entitled.

5. Subrogation. Upon any payment hereunder, in furtherance and not in limitation
of Ambac’s equitable right of subrogation and Ambac’s rights under the Insurance
Agreement, Ambac will, to the extent of such payment by Ambac hereunder, be
subrogated to the rights of any Holder to receive any and all amounts due in
respect of the Insured Obligations as to which such Insured Payment was made, to
the extent of any payment by Ambac under this Policy and Ambac will be a
co-beneficiary of the Indenture Trustee’s lien under the Indenture.

6. Communications. All notices, presentations, transmissions, deliveries and
communications made by the Indenture Trustee to Ambac with respect to this
Policy shall specifically refer to the number of this Policy and shall be made
to Ambac at:

 

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention:

  

Asset-Backed Securities Department Head

General Counsel – URGENT

Phone:

   (212) 208-3283

Fax:

   (212) 556-3556

or to such other address, officer, telephone number or facsimile number as Ambac
may designate to the Indenture Trustee from time to time.

7. Nature of the Obligations. Except as expressly provided herein, the
obligations of Ambac under this Policy are irrevocable, absolute and
unconditional.

 

7



--------------------------------------------------------------------------------

8. Preference Payments. The Insurer shall pay any Preference Amount when due to
be paid pursuant to an Order referred to below, but in any event no earlier than
the fifth Business Day following actual receipt by the Insurer of (i) a
certified copy of the final, nonappealable order of a court or other body
exercising jurisdiction to the effect that a Holder is required to return such
Preference Amount paid during the term of this Policy because the payments of
such amounts were avoided as a preferential transfer or otherwise rescinded or
required to be restored by the Indenture Trustee or such Holder (the “Order”),
(ii) an opinion of counsel satisfactory to the Insurer stating that the Order
has been entered and is final and not subject to any stay, (iii) an assignment,
in form and substance satisfactory to the Insurer, duly executed and delivered
by such Holder and the Indenture Trustee, irrevocably assigning to the Insurer
all rights and claims of the Indenture Trustee and such Holder relating to or
arising under the Indenture or otherwise with respect to such Preference Amount,
(iv) appropriate instruments in form satisfactory to the Insurer to effect the
appointment of the Insurer as agent for the Indenture Trustee and such Holder in
any legal proceeding related to such Preference Amount, and (v) a Notice (in the
form attached as Exhibit B) appropriately completed and executed by the
Indenture Trustee (the “Preference Payment Date”); provided, that (I) if such
documents are received by the Insurer after 12:00 noon, New York City time, on
such Business Day, they will be deemed to be received on the following Business
Day, (II) the Insurer shall not be obligated to pay any Preference Amount in
respect of principal (other than the amount set forth in clause (i) of the
definition of Noteholders’ First Principal Distributable Amount) prior to the
Final Scheduled Distribution Date for the relevant class of Class A Notes and
(III) any Preference Amount that constitutes interest shall be limited to the
amount of interest on the Outstanding Amount of the Class A Notes (calculated at
the Interest Rate for the relevant class of Class A Notes) accrued as of the
last day of the applicable interest accrual period with respect to the Class A
Notes and shall not, in any event, include any interest on the Class A Notes
accrued after such date or any interest on such interest amount. Such payment
shall be disbursed to the receiver, conservator, debtor-in-possession or trustee
in bankruptcy named in the Order, and not to the Indenture Trustee or the Holder
directly, unless the Indenture Trustee or the relevant Holder has made a payment
of the Preference Amount to the court or such receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Order, in which case
the Insurer will pay the Indenture Trustee, or as directed by the Indenture
Trustee, to the extent of the payment of the Preference Amount, subject to the
delivery of (a) the items referred to in clauses (i), (ii), (iii), (iv) and
(v) above to the Insurer and (b) evidence satisfactory to the Insurer that
payment has been made to such court or receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Order.

Notwithstanding the foregoing, in no event shall Ambac be obligated to make any
payment in respect of any Preference Amount (i) to the extent that such payment,
when added to all prior payments of Insured Payments, would exceed the Maximum
Insured Amount or (ii) prior to the time Ambac would have been required to make
an Insured Payment pursuant to Section 3 of this Policy.

9. No Acceleration. There shall be no acceleration payment due under this Policy
unless such acceleration is at the sole option of the Insurer. This Policy does
not cover (i) premiums, if any, payable in respect of the Class A Notes,
(ii) shortfalls, if any,

 

8



--------------------------------------------------------------------------------

attributable to any payment of withholding taxes (including penalties and
interest in respect of any such liability) or (iii) any risk other than
Nonpayment, including the failure of the Indenture Trustee to apply, disburse,
transfer or direct Policy payments or Available Funds or other amounts in
accordance with the Indenture to Holders or to any other party.

10. Termination. This Policy and the obligations of Ambac hereunder shall
terminate upon the first date on which each of the following shall have
occurred:

(a) all of the Scheduled Payments have been paid in full;

(b) any period during which any Scheduled Payment could have been avoided in
whole or in part as a preference payment under applicable bankruptcy,
insolvency, receivership or similar law shall have expired; and

(c) if any proceedings requisite to avoidance as a preference payment have been
commenced prior to the occurrence of (a) and (b), a final and nonappealable
order in resolution of each such proceeding has been entered.

11. Miscellaneous.

(a) This Policy sets forth the full understanding of Ambac and, except as
expressly provided herein, or as otherwise agreed in writing hereafter by Ambac
and the Indenture Trustee, may not be canceled or revoked.

(b) This Policy is issued pursuant to, and shall be construed under, the laws of
the State of New York, without giving effect to the conflicts of laws rules
thereof, as contemplated in Section 5-1401 of the New York General Obligations
Law.

(c) THE INSURANCE PROVIDED BY THIS POLICY IS NOT COVERED BY THE
PROPERTY/CASUALTY INSURANCE SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE NEW
YORK INSURANCE LAW.

(d) Any notice hereunder or service of process on Ambac may be made at the
address listed above for Ambac or such other address as Ambac shall specify in
writing to the Indenture Trustee.

(e) The premium of this Policy is not refundable for any reason. The premium
will be payable on this Policy on each Distribution Date as provided in the
Insurance Agreement, beginning with the First Distribution Date.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ambac has caused this Note Guaranty Insurance Policy to be
executed and attested this 14th day of December, 2006.

 

AMBAC ASSURANCE CORPORATION By:        Name:   Title:

 

Attest:     Name: Title:

 

10



--------------------------------------------------------------------------------

EXHIBIT A

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB1053BE

NOTICE OF NONPAYMENT AND DEMAND

FOR PAYMENT OF INSURED AMOUNTS

(OTHER THAN PREFERENCE AMOUNT)

Date:                     

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: Asset-Backed Securities Department Head

General Counsel – URGENT

Reference is made to Note Guaranty Insurance Policy No. AB1053BE (the “Policy”)
issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized herein and
not otherwise defined shall have the meanings specified in the Policy, unless
the context otherwise requires.

The undersigned hereby certifies as follows:

 

  1. It is the Indenture Trustee under the Indenture, and is acting for the
Holders.

 

  2. The relevant Distribution Date is [date].

 

  3. There is an amount of $                     with respect to such
Distribution Date, which amount is a Policy Claim Amount which is Due for
Payment.

 

  4. The Indenture Trustee has not heretofore made a demand for the Policy Claim
Amount in respect of such Distribution Date.

 

  5. The Indenture Trustee hereby requests the payment of the Policy Claim
Amount that is Due for Payment be made by Ambac under the Policy and directs
that payment under the Policy be made to the Indenture Trustee to the following
account by bank wire transfer of federal or other immediately available funds in
accordance with the terms of the Policy to:                    .1

 

  6. The Indenture Trustee hereby agrees that, following receipt by the
Indenture Trustee of the Insured Payment from Ambac, it shall (a) hold such
amounts in trust and apply the same directly to the distribution of

 

--------------------------------------------------------------------------------

1 The account number of the Indenture Trustee.



--------------------------------------------------------------------------------

 

payments in respect of the Class A Notes when due, (b) not apply such funds for
any other purpose, and (c) maintain an accurate record of such payments with
respect to the Class A Notes and the corresponding claim on the Policy and
proceeds thereof.

 

  7. The Indenture Trustee hereby assigns to Ambac all rights, and confirms that
the Holders have assigned all rights, under the Insured Obligations in respect
of which payment is being requested to Ambac.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

 

By:      Title:        (Officer)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

TO THE NOTE GUARANTY INSURANCE POLICY

Policy No. AB1053BE

NOTICE OF NONPAYMENT AND DEMAND

FOR PAYMENT OF PREFERENCE AMOUNT

Date:                     

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: Asset-Backed Securities Department Head

General Counsel – URGENT

Reference is made to Note Guaranty Insurance Policy No. AB1053BE (the “Policy”)
issued by Ambac Assurance Corporation (“Ambac”). Terms capitalized herein and
not otherwise defined shall have the meanings specified in the Policy, unless
the context otherwise requires.

The undersigned hereby certifies as follows:

 

  1. It is the Indenture Trustee under the Indenture, and is acting for the
Holders.

 

  2. [A payment previously made in respect of the Class A Notes pursuant to the
Indenture has become a Preference Amount, as indicated by the attached Order.]

 

  3. The Holder of the applicable Class A Notes has certified that the Order has
been entered and is not subject to stay.

 

  4. The amount of the Preference Amount is $            , and consists of
interest in the amount of $             paid on             ,             , [and
principal in the amount of $             paid on             ,             .]

 

  5. Neither the Indenture Trustee nor the Holder has heretofore made a demand
for such Preference Amount.

 

  6.

The Indenture Trustee hereby requests the payment of the Insured Payment be made
by Ambac under the Policy and directs that payment under the Policy be made to
the Indenture Trustee to the following account



--------------------------------------------------------------------------------

 

by bank wire transfer of federal or other immediately available funds in
accordance with the terms of the Policy to:            .2

 

  7. The Indenture Trustee hereby agrees that if such Insured Payment is made to
the Indenture Trustee, following receipt of such Insured Payment from Ambac, it
shall (a) hold such amounts in trust and apply the same directly to the Holder
for payment of the Preference Amount, (b) not apply such funds for any other
purpose, and (c) maintain an accurate record of such payments with respect to
the Class A Notes and the corresponding claim on the Policy and proceeds
thereof.

 

  8. The Indenture Trustee hereby assigns to Ambac all rights, and confirms that
the Holders have assigned all rights, under the Insured Obligations in respect
of which payment is being requested to Ambac.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
OTHER PERSON FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING
ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING,
INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE
ACT, WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL PENALTY NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

 

By:      Title:        (Officer)

--------------------------------------------------------------------------------

2 The account of the relevant receiver, conservator, debtor-in-possession or
trustee in bankruptcy named in the Order, unless the Holder or Indenture Trustee
has already paid such Preference Amount to such party, in which case, the
account of the payor.

 

B-2